DETAILED ACTION
1.	This action is in reply Request for Reconsideration dated February 2, 2022/
2.	The claims were preliminarily amended on June 25, 2020.
3.	Claims 1-24 have been canceled.
4.	Claims 25-44 are pending and have been examined.
5.	Claims 25-29, 32-34, 36, 38-39 and 43 are currently amended.
6.	Applicant submitted a substitute specification on February 2, 2022.  The only amendment that appears have been made is as to paragraph 00257 and that each page of the specification has a changed field code indicated, which appears to be a formatting issue.  It is clear that other changes have been made, but are not presented in the marked-up copy of the substitute specification.  As such the substitute specification has not been accepted.  
7.	Applicant has submitted Replacement Drawings on February 2, 2022 for Figures 2A, 2B, 3B, 5E, 7A, 7B, 8A, 8B, 8C, 9A, 10, 11A, 11B, 16A, 17B, 17E, 17G, 17H, 17I, 19, 21A, 21B, 21C, 22A, 22B, 22C, 23, 24D, 25, 28A, 28B, 28D, 29A, 29B, 29C, 29D, 32, 34, 35, 36A,36B, 39, 40, 41, 45, 47, 48A, 48B, 48C, 49C, 50A, 50B, 53, 55D, 55F, 57A, 57B, 57C, 57D, 57E, 58, 59B, 62A, 62B, 63A, 64B, 65B, 66B, 69, 71A, 71C, 71G. These drawings have not been accepted.  
There are errors in the drawings and perhaps issues that would be resolved by the specification amendments had they been able to be tracked.  It appears that if properly filed, the replacement figures for Fig 2B, 3B, 5E, 7A, 7B, 8A-C, 9A, 10, 11B, 16A, 17B, 17E, 19, 21B, 22A, 22B, 22C, 23, 24D, 25, 28 A-C, 29A-C, 29D, 34, 35, 36A-B, 39, 40, 41, 45, 47, 49C, 50B, 55D, 55F, 57A-D, 58, 63A, 65B, 66B, 71A, 71C and 71G would resolve the issues as to those figures raised under Drawings Objections, #11.  Further, it appears that the issues raised under Drawing Objections #10 as to Fig. 21A and 57E would also be resolved.  The rest of the issues still require correction.

Notice of Pre-AIA  or AIA  Status
8.	The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
9.	The substitute specification filed February 2, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked-up copy of the substitute specification supplied does not properly delineate all of the changes to the specification that were made.  
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because all of the changes made to the body of the specification have not been properly submitted showing all the changes relative to the immediate prior version of the specification.
As an example, for instance, paragraph 00453 in the substitute specification that has been indicated as marked up has added reference character 6512, however newly added text has not been underlined as added text in the marked up copy.  Similarly, reference character 6607 has been newly added to paragraph 00455 and has similarly not been indicated.  There are potentially hundreds of changes that would have had to have been made in order to overcome the pending objections and none have been indicated in the marked up specification.  
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Drawings
The drawings are replete with problems, including numerous instances of reference characters noted in the drawings that do not appear in the specification, items in the specification that do not appear in the drawings, reference characters that refer to two different items with the same number.  Examiner has attempted to note as many issues as possible, however Applicant is requested to review all of the drawings against the specification and make any necessary adjustments.  To the extent that the specification is modified as a result of these objections, Examiner requests that Applicant disclose specifically which paragraphs in the specification are being modified.

10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
-  In Figure 2A, reference character “213” has been used to designate both Leash Inquiry and Communication Network.  
-  In Figure 2B, reference characters 111 and 115-117 are referred to in paragraphs 145-147 of the specification but are not in the drawing.    
-  In reference to Figure 4C – reference character 420 is mentioned in the specification however does not appear in the drawing.
- In reference to Figure 4G – reference character 450 is mentioned in the specification however does not appear in the drawing.
- In reference to Figure 11A - reference characters 1105 and 1115 are each used for two different items and do not appear to be referenced in the specification in relation to this Figure.
- In reference to Figure 16B - reference character 1600 is used in the specification but does not appear in the drawing and reference characters 1603-1605 and 1612-1615 each appear to be denoting two different items in the drawings versus the specification.
- In reference to Figure 16C - reference characters 1621 and 1622 each appear to be denoting two different items in the drawings versus the specification.
- In reference to Figure 17F - reference character 1781a is used in the specification but does not appear in the drawing
- In reference to Figure 17G - reference characters 1701-1707 were each used in Figure 17A and appear to be denoting different items with the same reference number in Figure 17G. 
- In reference to Figure 17H - reference characters 1721-1724 were each used in Figure 17B and appear to be denoting different items with the same reference number in Figure 17H. 
- In reference to Figure 17I - reference characters 1725-1728, 1731-1733 were each used in Figure 17B and appear to be denoting different items with the same reference number in Figure 17I. 
- In reference to Figure 21A - reference characters 1601-1605 (1605 is used twice for two different items) were each used in Figures 16A and B and appear to be denoting different items with the same reference number in Figure 21A. 
- In reference to Figure 23, reference character 2301 is denoted as the database, however this is not shown in the drawing.
- In reference to Figure 25, reference character 2505 is disclosed to be the social data aggregation component in the drawing, however the specification notes this component as 2503 which would be duplicative of the previously noted reference character 2503.
- In reference to Figure 26, reference characters 2602a-c are used in the specification but do not appear in the drawing.
- In reference to Figure 31, reference characters 3101-3110 are used in the specification but do not appear in the drawings.
- In reference to Figure 57E, reference character 5757 is used to refer to two different items in Figure 57E.
- In reference to Figure 70, reference character 7013 is used in the specification but is not present in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

11.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to Figure 2B, character 257 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 3B - reference characters 337 and 338 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 3C – reference character 387 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 5E – reference character 561 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 7A – reference character 715 and 716 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 7B – reference characters 221-224, 231-234, 236-237 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 8A – reference characters 804-805, 808, 824-826, 828 and 832 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 8B – reference characters 844 and 845 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 8C – reference character 854 is shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 9A – reference characters 901-906, 911-916 and 919 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 10 – reference characters 1002-1003, 1012-1013 and 1015 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 11A – reference characters 1111-1115 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 11B – reference character 1140 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 16A – reference characters 162 and 1616 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 17B – reference character 1736 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 17E – reference character 1774 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 19 – reference characters 1926-1927 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 21B – reference characters 2121 and 2125 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 21C – reference characters 2133-2139 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 22A – reference characters 2203-2204 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 22B – reference character 2229 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 22C – reference characters 2235 and 2242 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 23 – reference characters 2304 and 2313 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 24D – reference character 2449 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 24F – reference characters 2480a-g; 2481a-f; 2482a-g and 2483a-k are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 25 – reference characters 2512 and 2514 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 26 – reference characters 2605a-d, 2610a, 2611 and 2616a-c are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 28A/B/C – reference characters 2806, 2825, 2827, 2837, 2838 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 29A – reference characters 2909, 2914 and 2916 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 29B – reference characters 2929 and 2932 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 29C – reference character 2940 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 29D – reference character 2947 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 30 – reference character 3007 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 31 – reference characters 3112-3121 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 32 – reference characters 3205a-d, 3210a-c, 3211 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 34 – reference characters 3405, 3423, 3427-3428 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 35 – reference characters 3503, 3510, 3512 and 3516 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 36A – reference character 3608 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 36B – reference characters 3634 and 3636 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 39 – reference characters 3903, 3906, 3911 and 3912 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 40 – reference character 4003 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 41 – reference characters 4111-4119 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 45 – reference characters 4513, 4522 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 47 – reference characters 4704, 4711 and 4714 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figures 48A-C – reference characters 4812b, 4803b, 4804a and 4836 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 49B – reference characters 4913 and 4921-4922 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 49C – reference characters 4924 and 4933 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 50A – reference characters 5011 and 5021 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 50B – reference characters 5039, 5045 and 5046 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 51 – reference character 5113b is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 53 – reference characters 5302 and 5306 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 55D – reference character 5555 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 55F – reference character 5560 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 57A – reference characters 5711 and 5712 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 57B – reference character 5721 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 57C – reference character 5736 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 57D – reference character 5747 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 58 – reference character 5821 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 59B – reference characters 5927 and 5929 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 61 – reference characters 6111-6117 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figures 62A/B – reference characters 6203a, 6206a, 6213, 6220 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 63A – reference characters 6307 and 6309 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figures 64A/B – reference characters 6406b, 6417, 6421, 6424 and 6426 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figures 65B – reference characters 6512 and 6516 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 66B – reference character 6607 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 69– reference characters 6918 and 6921 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 71A – reference character 7107 is shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 71C– reference characters 7151 and 7163 are shown in the drawing but do not appear to be mentioned in the specification.
In reference to Figure 71G – reference character 7188 is shown in the drawing but does not appear to be mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Broadest Reasonable Interpretation
12.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  

As to Claim 25:
The claim recites “receiving, by a server computer, an authorization request comprising a proxy payment identifier for a transaction from a point of sale terminal via a merchant server, after the point of sale terminal receives the proxy payment identifier from a client device comprising a first digital wallet storing the proxy payment identifier, wherein the proxy payment identifier is valid for only the transaction”.  The italicized language is not clearly within the method and thus is not clearly limiting the scope of the claim. The active step is the receiving by a server computer from a point of sale terminal.  The passive recitation of the receipt from the client device recitations do not clearly recite that these steps are within the method claimed.  
Further, the claim now recites “transmitting, by the server computer, a purchase identifier encoded in a QR code to the client device, wherein the purchase identifier provides proof that the transaction was authorized”. This is the intended use of the purchase identifier.
Applicant is encouraged to actively claim the client device interaction.  Claims 39 and 43 have similar issues that are being similarly interpreted.

As in Claim 39:
The claim recites a server computer to implement a method followed by a recitation of the active method steps.  Here, the intended use of the server computer is to implement a method, not actually implementing a method.

As in Claim 43:
The claim recites a server computer to implement a method followed by a recitation of the active method steps.  Here, the intended use of the server computer is to implement a method, not actually implementing a method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.            Claims 25-44 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The independent claims recite substantially similar method, server and system claims disclosing receiving an authorization request comprising a proxy payment identifier from a point of sale; determining that the proxy payment identifier is associated with a second wallet; obtaining accounts associated with the second wallet; presenting accounts to the client; receiving an account selection associated with a second wallet; and after receiving the selected account, processing the transaction using a payment identifier associated with the account in the second wallet by replacing the proxy payment identifier in the authorization request with the payment identifier and transmitting a purchase identifier to the client, wherein the purchase identifier provides proof that the transaction was authorized.
	The series of steps recited above describe a fundamental economic practice and a commercial or legal interaction and thus is grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses substantially similar method, server and system claims disclosing receiving an authorization request comprising a proxy payment identifier from a point of sale; determining that the proxy payment identifier is associated with a second wallet; obtaining accounts associated with the second wallet; presenting accounts to the client; receiving an account selection associated with a second wallet; and after receiving the selected account, processing the transaction using a payment identifier associated with the account in the second wallet by replacing the proxy payment identifier in the authorization request with the payment identifier and transmitting a purchase identifier to the client, wherein the purchase identifier provides proof that the transaction was authorized via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe a fundamental economic practice and a commercial or legal interaction and thus is grouped as certain methods of organizing human activity which is an abstract idea.
Claim 25 recites a server computer, a point of sale terminal, a merchant server, a client device, a user interface, a QR code, a first digital wallet and a second digital wallet.  Claim 39 recites a server computer, a processor, a non-transitory computer readable medium comprising code, a point of sale terminal, a merchant server, a client device, a user interface, a QR code, a first digital wallet and a second digital wallet.  Claim 43 recites a server computer comprising a processor and a non-transitory computer readable medium comprising code, a point of sale terminal, a merchant server, a client device, a user interface, a QR code, a first digital wallet and a second digital wallet.
The claims recite a server computer, a point of sale terminal, a merchant server, a client device, a processor and a non-transitory computer readable medium and are applying generic computer components to the recited abstract limitations.  The recited first and second digital wallet, user interface and QR code appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a server computer, a point of sale terminal, a merchant server, a client device, a processor and a non-transitory computer readable medium, a first and second digital wallet, a user interface and QR code which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 25, 39 and 43 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronic recordkeeping; storing and retrieving information in memory and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“It should be noted that although a mobile platform is depicted (e.g., see FIGURES 4A-4I), a digital/electronic wallet, a smart/prepaid card linked to a user’s various payment accounts, and/or other payment platforms are contemplated embodiments as well; as such, subset and superset features and data sets of each or a combination of the aforementioned payment platforms may be accessed, modified, provided, stored, etc., via cloud/server services and a number of varying client devices throughout the instant specification. Similarly, although mobile wallet user interface elements are depicted, alternative and/or complementary user interfaces are also contemplated including: desktop applications, plug-ins to existing applications, stand alone mobile applications, web based applications (e.g., applications with web objects/frames, HTML 5 applications/wrappers, web pages, etc.), a voice interface (e.g., Apple Siri, Samsung S Voice, Google Voice, etc.) and other interfaces are contemplated. It should be further noted that the WIP payment processing component may be integrated with a digital/electronic wallet (e.g., a Visa V-Wallet, etc.), comprise a separate stand alone component instantiated on a user device, comprise a server/cloud accessed component, be loaded on a smart/prepaid card that can be substantiated at a PoS terminal, an ATM, a kiosk, etc., which may be accessed through a physical card proxy, and/or the like. In further implementations, the WIP may provide a consumer enrollment UI for a consumer to configure various types of consumer wallet leash parameters, such as but not limited to restricted time of the day a card can be used, usage frequency, etc., that the card may be activated or deactivated. Additionally, the WIP may provide triggers to auto-activate wallet/card account, e.g., tied to calendar events, geo-locations, etc. In another implementation, a consumer’s Corporate cards, sub-accounts, bonded accounts may use access control list (ACL)-like pre-configured leash settings (e.g., corporate card accounts, parent/child debit accounts may use ACL-like templates to control usage, etc.) In this way, the WIP reduces redundant information exchange and communication messages between consumers and an issuing bank, and thus improves network transmission and processing efficiency.” (See Applicant Specification paragraph 101

“Within various embodiments, the consumer 202 may include a wide variety of different communication devices and technologies within embodiments of WIP operation. For example, in one embodiment, the consumers 102 may include, but are not limited to terminal computers, work stations, servers, cellular telephony handsets, smart phones, PDAs, and/or the like. In one embodiment, the WIP server 220 may be equipped at a terminal computer of the consumer 202. In another embodiment, the WIP server 220 may be a remote server which is accessed by the consumer 102 via a communication network 213, such as, but not limited to local area network (LAN), in-house intranet, the Internet, and/or the like. In a further implementation, the WIP merchant 116 may be integrated with a consumer 202 at a computer terminal.” (See Applicant Specification paragraph 111)

In one embodiment, the consumer 202 may operate a personal device, such as a desktop, a laptop, a PDA, a smart phone and/or the like to access a WIP 220, such as, but not limited to merchant store 250a, a social media platform 250b, a merchant shopping website 250c, a gaming site 250d, and/or the like. For example, the consumer may open a webpage of Amazon.com, ebay.com, etc., to browse listed items for online shopping. When the user is interested in buying an item, he may click an “Add to Cart” button on the shopping page to indicate an intention of purchasing. As another example, the consumer 202 may access a social media platform 111, a gaming site 115, to purchase gaming points via WIP. The consumer 202 may submit his WIP ID, password, an item to purchase, user credentials 247, and/or the like to the WIP merchant 250.” (See Applicant Specification paragraph 145)

“FIGURE 6 shows a block diagram illustrating example aspects of virtual mobile wallet purchasing in some embodiments of the WIP. In further implementations, a universal electronic payment platform may transform touchscreen inputs into a virtual wallet mobile application interface, via WIP components, into purchase transaction triggers and receipt notices. In some implementations, the WIP may facilitate use of a virtual wallet, e.g., 600, for conducting purchase transactions. For example, a user 601 may utilize a mobile device 602 (e.g., smartphone, tablet computer, etc.) to conduct a purchase transaction for contents of a cart 603 (e.g., physical cart at a brick-and-mortar store, virtual cart at an online shopping site), optionally at a point-of-sale (PoS) client 604 (e.g., legacy terminal at a brick-and-mortar store, computing device at an online shopping site, another user with a virtual wallet application, for person-to-person funds transfers, etc.). The user may be able to choose from one or more cards to utilize for a transactions, the cards chosen from a virtual wallet of cards stored within a virtual mobile wallet application executing on the mobile device. Upon selecting one or more of the card options, the mobile device may communicate (e.g., via one/two-way near-field communication [NFC], Bluetooth, Wi-Fi, cellular connection, creating and capturing images of QR codes, etc.) the card selection information to the PoS terminal for conducting the purchase transaction. In some embodiments, the mobile device may obtain a purchase receipt upon completion of authorization of the transaction. Various additional features may be provided to the user via the virtual mobile wallet application executing on the mobile device, as described further below in the discussion with reference to at least FIGURES 7-59.” (See Applicant Specification paragraph 195)

“FIGURES 28A-D show data flow diagrams illustrating an example card-based transaction execution procedure in some embodiments of the WIP. In some implementations, a user, e.g., 2801, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant. The user may communicate with a merchant, e.g., 2803, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 2802). For example, the user may provide user input, e.g., purchase input 2811, into the client indicating the user’s desire to purchase the product. In various implementations, the user input may include, but not be limited to: keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.), mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user elements on a touch-sensitive display, and/or the like. For example, the user may direct a browser application executing on the client device to a website of the merchant, and may select a product from the website via clicking on a hyperlink presented to the user via the website. As another example, the client may obtain track 1 data from the user’s card (e.g., credit card, debit card, prepaid card, charge card, etc.), such as the example track 1 data provided below:” (See Applicant Specification paragraph 292)

“FIGURE 60 shows a data flow diagram illustrating an example user purchase checkout procedure in some embodiments of the WIP. In some embodiments, a user, e.g., 6001a, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant via a merchant online site or in the merchant’s store. The user may communicate with a merchant/acquirer (“merchant”) server, e.g., 6003a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 6002). For example, the user may provide user input, e.g., checkout input 6011, into the client indicating the user’s desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like.  As an example, a user in a merchant store may scan a product barcode of the product via a barcode scanner at a point-of-sale terminal. As another example, the user may select a product from a webpage catalog on the merchant’s website, and add the product to a virtual shopping cart on the merchant’s website. The user may then indicate the user’s desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user’s desire to complete the user purchase checkout. The client may generate a checkout request, e.g., 6012, and provide the checkout request, e.g., 6013, to the merchant server. For example, the client may provide a (Secure) Hypertext Transfer Protocol (“HTTP(S)”) POST message include the product details for the merchant server in the form of data formatted according to the eXtensible Markup Language (“XML”). An example listing of a checkout request 6012, substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below:” (See Applicant Specification paragraph 416)

“FIGURES 62A-B show data flow diagrams illustrating an example purchase transaction authorization procedure in some embodiments of the WIP. With reference to FIGURE 62A, in some embodiments, a user, e.g., 6201a, may wish to utilize a virtual wallet account to purchase a product, service, offering, and/or the like (“product”), from a merchant via a merchant online site or in the merchant’s store. The user may utilize a physical card, or a user wallet device, e.g., 6201b, to access the user’s virtual wallet account. For example, the user wallet device may be a personal/laptop computer, cellular telephone, smartphone, tablet, eBook reader, netbook, gaming console, and/or the like. The user may provide a wallet access input, e.g., 6211 into the user wallet device. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. In some embodiments, the user wallet device may authenticate the user based on the user’s wallet access input, and provide virtual wallet features for the user.” (See Applicant Specification paragraph 421)

The WIP controller systems are disclosed to be composed of generic components using a variety of devices and networks. (See Applicant Specification paragraphs 509-512)  The computer systemization is disclosed to be composed of known types of systemization of a wide variety and utilizes a range of storage and network interfaces and known peripherals. (See Applicant Specification paragraphs 513-525) The memory can be any of numerous known types and the operating system component may be any of a number of known systems. (See Applicant Specification paragraphs 526-528)  The specification and drawings note that the method is performed by a generic computer (i.e., in a general purpose computing system environment). (See Applicant Specification and Figures 2a, 23, 26, 28a-s, 30, 34, 34, 62a-b, 69 and 72)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 25, 39 and 43 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 26-38, 40-42 and 44 further define the abstract idea that is presented in the respective independent Claims 25, 39 and 43 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  Dependent Claims 26 and 28 further define the client device as a mobile device. Dependent Claim 42 additionally recites an acquirer computer.  In each case, the additional elements are also recited at a high level of generality (i.e., as a generic processor performing generic computer functions) No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 25-44 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 25, Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  it appears that in order for the purchase identifier that includes a QR code to be proof of the transaction being authorized that it has to be part of a receipt, which is not recited.  Further, as to amended Claim 36, in order to provide confirmation of the purchase as proof to exit the store, the user has to use the purchase confirmation receipt, which may include a QR code.  There is some clarification and amendment that is required in order to clearly recite the invention within the scope of the specification.
Substantially similar claims 39 and 43 are similarly rejected for the same basis and reasons.  Dependent Claims 26-38, 40-42 and 44 are further rejected as based on a rejected base claim.
Claim 38 recites the limitation "wherein the payment identifier is a debit card number" in the claim. There is insufficient antecedent basis for this limitation in the claim as the previous reference is to a proxy payment identifier in the independent claim from which this claim depends.

Prior Art of Record Not Currently Relied Upon
Carlson (US PG Pub. 2008/0319905) - discloses his invention provides a method for conducting a transaction that includes receiving a pseudo account identifier that corresponds to a primary account number. (See Carlson Abstract) The pseudo account identifier may be received at a portable wireless device and may be generated at a remote server computer. (See Carlson Abstract) The portable wireless device can receive the pseudo account identifier over a first network and provide the pseudo account identifier to an access device. (See Carlson Abstract) The access devices generally comprises a reader than can receive the pseudo account identifier and thereafter send a message to request authorization of a transaction. (See Carlson Abstract)  The authorization request message may include the pseudo account identifier and is sent to a payment processing network. (See Carlson Abstract)
Lahiri (US PG Pub. 2003/0055785) - Lahiri discloses his invention as to a system and method for an electronic wallet transaction device is presented. (See Lahiri Abstract) A user enters his account information into an e-wallet where the e-wallet encrypts the account information and receives a password, a spending limit, and a merchandise type that is authorized for purchase.  (See Lahiri Abstract) A user configured an e-wallet device by providing account information to the e-wallet where a credit card, debit card or other financial currency exchange method may be entered into the e-wallet. (See Lahiri paragraph 9) The user enters a password and the e-wallet prompts the user for a spending limit and purchasing restrictions.  (See Lahiri paragraph 9)

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered and are persuasive in part.

As to the 101 Rejection:
While Examiner acknowledges Applicant’s arguments, currently, the recitations are not clearly invoking the use of the client device and the wallet within the method (and substantially similar independent claims) as claimed.  The interaction is with between the POS and the transaction server as positively recited.   Further, there are outstanding issues as to scope and the newly amended recitations that must be addressed.  Applicant is arguing an interpretation of the claims in their 101 arguments (See Applicant’s arguments dated 2/2/2022, pages 9-12) that is more nuanced than the current claims which do not capture the communication with the user device form the transaction server as currently claimed. The 101 Rejection is maintained.

As to the 112 Rejections:
Applicant is thanked for the clarifications made, however additional issues have arisen based on the amendments made as fully disclosed in the rejection in chief. (Id at page 12)

As to the 103 Rejections:
At the present time, no prior art rejection is being asserted, however Examiner cautions that this may be revisited dependent on Applicant’s future amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        May 7, 2022